MEMORANDUM **
Lamberto Medina-Solorio appeals his conviction, pursuant to a guilty plea, and sentence for illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a) with a sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(2).
Medina-Solorio knowingly and voluntarily waived his statutory right to appeal, and was sentenced within the terms of the plea agreement. Accordingly, we enforce the waiver and dismiss the appeal. United States v. Nguyen, 235 F.3d 1179, 1183 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.